208 F.3d 592 (7th Cir. 2000)
UNITED STATES of America,    Plaintiff-Appellee,v.Cornell R. BYRD,    Defendant-Appellant.
No. 99-2480
In the United States Court of Appeals  For the Seventh Circuit
Argued January 10, 2000Decided March 31, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-CR-110-S--John C. Shabaz, Chief Judge.
Before FLAUM, MANION, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
Cornell Byrd appeals his  conviction of assault on and interfering with  federal officers, in violation of 18 U.S.C. sec.  111. Byrd represented himself in the trial court.  He was convicted and sentenced to 3 years in  prison on top of a 10-year term he was already  serving.


2
In 1998 Byrd was a 47-year-old federal prisoner  doing time at the Federal Correctional  Institution in Oxford, Wisconsin, when his  testimony was requested by the defense in a  federal trial in Chicago. Because no U.S.  marshals were available, Chicago police officer  Daniel Brannigan and ATF agent Daniel Young were  dispatched to Oxford to bring Byrd to Chicago.  This was not a great idea, for Byrd previously  had dealings (apparently unpleasant) with the two  officers, and he became agitated when he saw that  they would be transporting him to Chicago. Byrd,  who was shackled and restrained (he was  handcuffed, belly-chained, and fitted with leg  shackles), was profane in expressing his  displeasure as he was placed in the back seat of  a car. Brannigan said he leaned over Byrd to  fasten the seatbelt, but Byrd moved his knee and  elbow, hitting Brannigan in the arm. Brannigan  then held Byrd down by putting his arm across his  throat and punching him in the belly, at which  point, according to Brannigan, Byrd spit on him.  Byrd was charged with assault on Brannigan and  interference with both Brannigan and Young.


3
At trial in the Western District of Wisconsin  in Madison, Byrd chose to represent himself.  Standby counsel was appointed but Byrd made it  very clear that he did not want help, even to the  point of only reluctantly taking a pen, legal  pad, and typing services from the lawyer.


4
Prior to trial, Byrd was held in the local  Madison jail. Inmates in the jail have no direct  access to a law library. So, other than the  Federal Rules of Criminal Procedure, the Federal  Rules of Evidence, and a pattern jury instruction  on self-defense, Byrd did not have legal  materials. Following a one-day trial, Byrd was  convicted on both counts. He appealed, and,  apparently not overwhelmed with his own legal  acumen, he asked for the appointment of an  attorney to represent him. We honored his request  and appointed an attorney to prosecute the  appeal.1


5
Byrd contends he was denied access to legal  materials. He says that because he was being held  in a county jail he did not have access to a law  library, and that deprived him of the ability to  adequately represent himself. The short answer to  his complaint is that when a person is offered  appointed counsel but chooses instead to  represent himself, he does not have a right to  access to a law library. See United States v.  Chapman, 954 F.2d 1352 (7th Cir. 1992). The rule  is that he has the right to legal help through  appointed counsel, and when he declines that  help, other alternative rights, like access to a  law library, do not spring up.


6
But Byrd argues that his is a good case for  setting out standards for district courts to  employ when defendants, under Faretta v.  California, 422 U.S. 806 (1975), insist on  representing themselves. He urges us to look at the standards suggested by the American Bar  Association and he offers three suggestions as to  what a district court should do in a situation  such as his. First, the court should attempt to  allow a defendant access to a law library.  Second, if the facility in which he is  incarcerated has no law library, the court should  transfer the defendant to a place where he would  have daily access to a library. Third, the court  should appoint standby counsel, either as  ordinary standby counsel or a hybrid form in  which counsel acts, in effect, as co-counsel with  the defendant. Byrd points to the ABA standard on  "standby counsel for pro se defendants" and urges  that it be adopted. See ABA Standards of Criminal  Justice (2d), Special Functions of the Trial  Judge, Standard 6-3.6 and 6-3.7.


7
Byrd says his standby counsel was a "potted  plant" who did nothing. Counsel did not  independently provide any direction or materials,  and so Byrd did not know, for example, what a  lesser-included offense was and he did not know  that, arguably, a misdemeanor under 18 U.S.C.  sec. 1501 was appropriate as a lesser-included  offense to his charge.


8
What is clear in his case, however, is that  Byrd did not want counsel's help. The problem  posed by his insistence on representing himself  received a good deal of attention from the  magistrate judge handling pretrial matters. It  was a major topic at three hearings, during which  the judge learned that Byrd had represented  himself in other cases and on several habeas  petitions. Byrd's rejection of appointed counsel  was so strong that at one point the magistrate  judge, with good cause, called it an "absolutist  view."


9
This is not an unusual situation; we are aware  that managing a criminal trial in which a  defendant is representing himself is a chore and  that each case is different and may call for  different procedures. We do not think that  placing restrictions or specific requirements on  trial judges in these situations would be a good  idea. We prefer to trust the judge's discretion  as to how best to handle the situation and how to  shape the contours of the obligations, if any,  that should be imposed on standby counsel. We  think district courts are already well aware of  the special problems defendants who represent  themselves face, even though many of those  problems are self-inflicted. We therefore decline  Byrd's request to adopt rules and procedures in  this case. And our review of this record fails to  disclose any Sixth Amendment reasons for vacating  Byrd's convictions.


10
All of which brings us to another issue. Byrd  challenges an evidentiary ruling, and we review  that ruling for an abuse of discretion. United  States v. Hughes, 970 F.2d 227 (7th Cir. 1992).  Erroneous evidentiary rulings in a criminal case  constitute reversible error if they affect a  party's substantial rights. Fed. R. Crim. P.  52(a); United States v. Peak, 856 F.2d 825 (7th  Cir. 1988); see also United States v. Lane, 474 U.S. 438 (1986). Exclusion of evidence which is  the only or the primary evidence in support of a  defense is deemed to have had a substantial  effect on the jury. Peak; United States v. Cerro,  775 F.2d 908 (7th Cir. 1985).


11
At the final hearing prior to trial, held 3  days before the start of his trial, Byrd  requested leave to obtain and present to the jury  actual shackles and restraints such as the ones  used when he was transported to Chicago. Byrd  wanted to show that it would have been very  difficult for him to have done what he was  accused of doing while restrained as he was. As  Byrd said, in setting out what would become the  focal issue of the trial:


12
Your Honor, the main, one of the main issues in  the Indictment is forcibly. I think the  relevancy, what's relevant about it is that the  chains would show just how much force I could  use, if any at all. And the chains, the shackles,  the black box, the handcuff, they're standard.  U.S. Marshals use them, everybody uses them;  they're standard. It's not a--The only thing  different you could tell is the serial number.


13
To which the judge replied, ending with an  inversion of an old saw:


14
I believe that a description of the handcuffs  and the leg irons is reasonable for you to  provide, if indeed that is going to be your  testimony, without the necessity of having those  present because of the fact that I do believe  that if indeed they were to be provided it should  be those which were used at the time, so I would  suggest your description will be, although it  will be ten thousand words, I think the ten  thousand words is worth more than the attempt to  use leg irons and handcuffs which were not those  which were used on you.


15
Byrd contends that the ruling prevented him from  presenting his defense with the best relevant  evidence.


16
That his defense was that the shackles made it  difficult, if not impossible, for him to have  attacked Brannigan is not open to question. It  was, in fact, the only real defense he had. In  his closing argument, Byrd told the jury that  upon hearing he was to be transported to Chicago  he was happy, thinking that he could see his  "grandkids." But then Young and Brannigan, whom  he describes as two prosecution witnesses in the  Chicago trial, arrived, and he said he knew right  then that something strange was going to happen.  He acknowledged that he was profane, but he said  that while shackled he could not have committed  the assault.


17
The government understood perfectly well what  Byrd's defense was and said in closing argument  that, even shackled, Byrd had a sufficient range  of motion in his arms to allow him to attack  Brannigan:


18
If you've ever seen or if you can ever imagine  seeing a line of prisoners being walked along in  shackles, though you see that those prisoners are  restrained the thought still runs through your  mind that you could keep--that you should keep a  good distance or some distance away from those  prisoners, and that is because in case they lash  out you don't want to be within proximity of  them. If they have that range of movement, they  have that range of movement you don't want to be  anywhere where they could reach you, where they  could elbow you, where they could do anything to  you. If you see a line of prisoners you have a  natural tendency to stay some distance away from  them so you don't get hurt.


19
There was much more in this vein, but this is  enough for our point. Had the jury seen the  shackles, they would not have been urged to  "imagine" all sorts of irrelevant and frightening  possibilities. Furthermore, it is unlikely that  the average juror has even seen a line of  shackled prisoners, except in movies like "The  Shawshank Redemption" or "Cool Hand Luke." In  fact, to avoid prejudicing defendants, district  judges take extraordinary efforts to shield  jurors from seeing shackled prisoners as they are  moved around courthouses. And although unusual  sights are not uncommon on State Street in  Madison, Wisconsin, it is unlikely that a line of  orange-clad, shackled prisoners would be spotted  there. Finally, Brannigan is a City of Chicago  police officer; how the average juror would feel  if he stumbled upon a line of prisoners bears  little relationship to how Brannigan should have  reacted to transporting one 47-year-old inmate.  The admission of actual shackles so the jurors  could feel their heft and restraining power would  have grounded the case in reality and left less  to the imagination.


20
Before us, the government was at some loss to  give a good reason why it objected to the  admission of the shackles. Any claim that the  actual shackles used on Byrd could not be  identified loses force in the face of the basic  uniformity in shackles; a set virtually identical  to those used on Byrd could have been found  without any extraordinary effort. Also, the  government acknowledged that there was no  indication that Byrd made his request in order to  delay his trial. It is unlikely that delay would  have been required in any case. Byrd's request  was made on Friday, March 19, and trial was not  set to begin until Monday, March 22, leaving  plenty of time for shackles to be found. If  shackles used by the Office of the United States  Marshal in Madison--and therefore presumably  readily available--were not the same as those  used by Young and Brannigan, either of the  officers could have been told to produce the kind  which, in fact, were used. Both were already  scheduled to be government witnesses at Byrd's  trial. Ironically, the perceived inability to  obtain shackles forms a striking contrast to the  apparent ability, on short notice, to obtain the  presence of Byrd for the trial in Chicago. It is  hard to imagine an adequate reason for failing to  obtain shackles or for their exclusion at trial.


21
Refusing to let Byrd show the shackles and  restraints to the jury was, we believe, an abuse  of discretion. The evidence was central to Byrd's  defense and so affected his substantial rights.  We cannot say that the exclusion of such a  fundamental piece of evidence was harmless. Our  finding that the exclusion of this evidence was  an abuse of discretion is not affected by the  fact that Byrd was representing himself. But it  is hard to avoid thinking that his self-  representation may be the source of the problem.  Although we certainly do not think Byrd, without  question, would have been acquitted if the jury  had seen the shackles, we think his trial was not  fair in their absence under the peculiar facts of  this case. Cornell Byrd's judgment of conviction,  therefore, is REVERSED and the case is REMANDED for  a new trial.



Notes:


1
 On this score, Byrd got lucky. His appointed  appellate counsel turned out to be Raymond M.  Dall'Osto, a partner in the Milwaukee law firm of  Gimbel, Reilly, Guerin & Brown. Mr. Dall'Osto's  resume includes a tour of duty as the chief  lawyer in the Milwaukee office of the Wisconsin  public defender.



22
MANION, Circuit Judge, dissenting.


23
While I  concur with the panel's decision not to restrict  the trial judge's discretion by inventing  affirmative duties for standby counsel, I  respectfully dissent from the panel's decision to  remand this case for a new trial because I think  that the exclusion of the shackles was not an  abuse of discretion. Byrd bears a "heavy burden"  under the abuse of discretion standard, White v.  United States, 148 F.3d 787, 791 (7th Cir. 1998),  because he must convince the court that no  "reasonable person could agree with the district  court." United States v. Hook, 195 F.3d 299, 305  (7th Cir. 1999) (quoting Jackson v. Bunge Corp.,  40 F.3d 239, 246 (7th Cir. 1994)). And even if  the trial judge erred by excluding the shackles,  that error is not ground for a new trial unless  it "appears to the court inconsistent with  substantial justice," Fed. R. Civ. P. 61, which  means that there must be a "significant chance"  that the error "affected the outcome of the  trial." Hasham v. California State Bd. of  Equalization, 200 F.3d 1035, 1048 (7th Cir.  2000).


24
The court should note the fact that Byrd walked  from the jail to the car and entered the car in  his shackles, and this fact enabled the jury to  reasonably infer (not just imagine) that Byrd had  a sufficient range of motion to strike Brannigan  with his knee and elbow while Brannigan was  leaning over Byrd to fasten his seatbelt.  Brannigan was in close proximity and in a  vulnerable position, giving Byrd an easy target  with his knee and elbow. But even if the shackles  prevented Byrd from actually striking the  officers, his threatening "display of physical  aggression" toward them was sufficient to  constitute an assault under 18 U.S.C. sec. 111.  United States v. Woody, 55 F.3d 1257, 1266 (7th  Cir. 1995). Moreover, Byrd directed more than  profanity at the officers, as he actually  threatened them with violence, which alone can  support a jury's verdict under the statute. See  United States v. Mathis, 579 F.2d 415, 418 (7th  Cir. 1978). And finally, the jury also heard  testimony that Byrd spit in Brannigan's eye,  which alone may also constitute a "forcible  assault" under the statute. See United States v.  Frizzi, 491 F.2d 1231, 1232 (1st Cir. 1974); see  also United States v. Masel, 563 F.2d 322, 323-24  (7th Cir. 1977). Since displaying the shackles  would not have assisted Byrd's defense in any  material way against the evidence that he  verbally and physically threatened the officers  with violence, and even spit on one of them,  there is no "significant chance" that the  exclusion of the shackles affected the outcome of  the trial. Therefore, since a reasonable person  could certainly agree with the district court  that the admission of the shackles would have  been merely cumulative, not admitting them was  not an abuse of discretion. Thus, I would affirm.